Filed 11/6/15 Rosenberg v. Reid CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


SHERYL ROSENBERG,                                                     B262854

         Plaintiff and Appellant,                                     (Los Angeles County
                                                                      Super. Ct. No. BP140257)
         v.

BRIGETTE REID,

         Defendant and Respondent.



         APPEAL from an order of the Superior Court of Los Angeles County,
Clifford L. Klein, Judge. Affirmed.


         Greenberg Traurig and Frank E. Merideth, Jr. for Plaintiff and Appellant.


         Loeb & Loeb, Gabrielle A. Vidal, Rachel J. Harris, and Amy L. Koch for
Defendant and Respondent.
                                            _____________________
                                    DISPOSITION
      By stipulation of the parties, and good cause appearing, the order awarding
Defendant and Respondent Brigette Reid attorney fees in the amount of $30,222.50 is
summarily affirmed. Reid is entitled to costs on appeal.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                JONES, J.*

We concur:




                    EDMON, P. J.




                    ALDRICH, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                            2